DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           JOHNSON CUFFY,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D15-292

                            [March 18, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 07-12640
CF10B.

   Johnson Cuffy, Arcadia, pro se.

   No appearance filed for appellee.

                     ON ORDER TO SHOW CAUSE

PER CURIAM.

   We dismissed the defendant’s petition for writ of habeas corpus and
issued an order requiring the defendant to show cause why we should not
impose sanctions pursuant to State v. Spencer, 751 So. 2d 47 (Fla. 1999).
The defendant has not shown cause to excuse his continuing abuse of
postconviction relief procedures. Therefore, we impose sanctions.

   The defendant has raised the same challenge to his 2008 plea in
numerous postconviction motions, appeals, and habeas corpus
proceedings in this court. The essence of the defendant’s claim is that
when he entered his plea and was placed on probation, he believed that
he was pleading to a third-degree grand theft, not a second-degree grand
theft. The defendant did not appeal from that plea and sentence. However,
after the defendant violated probation and was sentenced to eleven years
in prison, he began filing postconviction motions raising this third-degree
versus second-degree issue. The defendant’s claim has been considered
and rejected repeatedly on the merits.
    The defendant first raised this claim in a Florida Rule of Criminal
Procedure 3.850 motion which he filed through counsel in 2009. The
circuit court denied the motion, ruling that the claim of trial court error
was not cognizable in a postconviction motion and that any prejudice from
the defendant’s allegation that he believed he was pleading to third-degree
grand theft was cured by the plea form which clearly reflected that he was
pleading to second-degree grand theft as charged in the information. The
defendant acknowledged reading and signing the plea form during the plea
colloquy. Following full briefing by counsel in case number 4D09-413, we
affirmed the circuit court’s denial of the defendant’s motion. Cuffy v. State,
56 So. 3d 14 (Fla. 4th DCA 2011) (table).

   The defendant repeated a similar claim in another rule 3.850 motion
he filed in 2011. The circuit court noted that the defendant previously
raised the same issue, but again addressed the merits and denied the
motion. The court concluded that the record – including the information,
the written plea form, the scoresheet, the disposition form, and the
transcript – conclusively refuted the claim. The court also noted the
defendant’s acknowledgement during the plea hearing that he wished to
enter the plea knowing he could receive fifteen years in prison if he violated
probation. This court affirmed the denial of this motion in case number
4D11-4532. Cuffy v. State, 97 So. 3d 237 (Fla. 4th DCA 2012) (table).

   In February 2013, the defendant filed a petition for writ of habeas
corpus in this court in case number 4D13-491 again attempting to
challenge his plea and repeating the same claim. We dismissed the
petition as unauthorized as it attempted to raise an untimely, successive,
and procedurally barred postconviction challenge. See Baker v. State, 878
So. 2d 1236, 1241 (Fla. 2004).

   In December 2013, the defendant filed another habeas corpus petition
in this court in case number 4D13-4660, once again attempting to
challenge his plea on the same grounds. We dismissed the petition, and
we referred the defendant to prison officials for consideration of
disciplinary procedures based on his ongoing abusive filing of frivolous
proceedings. See § 944.279(1), Fla. Stat. (2013). We again cautioned the
defendant that continued frivolous filing would result in the sanction of
this court no longer accepting his pro se filings.

   In 2015, the defendant filed the instant habeas corpus petition again
challenging his plea on the same meritless grounds. We dismissed the
petition and ordered the defendant to show cause why we should not
impose the sanction of no longer accepting his pro se filings. The


                                      2
defendant’s response asserts that it would be manifestly unjust not to
consider his claim again.

    The term “manifest injustice,” which has been acknowledged as an
exception to procedural bars to postconviction claims in only the rarest
and most exceptional of situations, now is abused widely by postconviction
litigants. Courts are routinely confronted with untimely and successive
postconviction challenges, which cavalierly attempt to circumvent the bars
simply by asserting “manifest injustice.” However, rule 3.850 contains no
“manifest injustice” exception to the rule’s time limitation or bar against
filing successive postconviction motions. See Fla. R. Crim. P. 3.850(b);
Fla. R. Crim. P. 3.850(h).

    Abuse of postconviction procedures consumes limited court resources
and delays access to courts for others by impeding the ability of courts to
consider legitimate claims. See Lake v. State, 115 So. 3d 1046, 1047 (Fla.
4th DCA 2013) (citing McCutcheon v. State, 44 So. 3d 156, 161 (Fla. 4th
DCA 2010)). Accordingly, we impose the sanction of no longer accepting
petitioner’s pro se filings directed at his conviction and sentence in lower
tribunal case number 07-12640CF10B. The Clerk of this Court is directed
to reject any such filing unless it has been signed by a member in good
standing of The Florida Bar who certifies that a good faith basis exists for
each claim presented. Further, we direct the Clerk to forward a certified
copy of this opinion to the appropriate institution for consideration of
disciplinary procedures. See § 944.279(1), Fla. Stat. (2014).

   Sanctions imposed.

DAMOORGIAN, C.J., GERBER and LEVINE, JJ., concur.

                             *           *      *

   Not final until disposition of timely filed motion for rehearing.




                                     3